Name: Council Regulation (EEC) No 265/86 of 4 February 1986 extending the provisional anti-dumping duty on imports of certain electronic weighing scales originating in Japan
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  Asia and Oceania;  competition;  mechanical engineering
 Date Published: nan

 No L 32/4 Official Journal of the European Communities 7. 2 . 86 COUNCIL REGULATION (EEC) No 265/86 of 4 February 1986 extending the provisional anti-dumping duty on imports of certain electronic weighing scales originating in Japan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 2865/85 (2), the Commission imposed a provisional anti-dumping duty on imports of certain electronic weighing scales originating in Japan ; Whereas an exporter representing a significant percentage of the trade involved has requested an extension of the period of validity of the provisional duty for a further period not exceeding two months ; Whereas this exporter has asserted that more time is required to enable it to submit to the Commission supplementary documentation necessary for the defence of its interests ; whereas, given the particular circum ­ stances, this request may be granted, HAS ADOPTED THIS REGULATION : Article 1 The period of validity of the provisional anti-dumping duty on imports of certain electronic weighing scales originating in Japan, imposed by Regulation (EEC) No 2865/85, is hereby extended for a period not exceeding two months . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities.  Without prejudice to Article 11 of Regulation (EEC) No 2176/84 and to any other Decision taken by the Council , it shall apply until the Council has adopted definitive measures or, at the latest, until the expiry of a period of two months beginning on 18 February 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1986 . For the Council The President W. F. van EEKELEN (') OJ No L 201 , 30 . 7. 1984, p. 1 . (2) OJ No L 275, 16 . 10 . 1985, p . 5 .